          Case 2:20-cv-00412    ECF No. 1    filed 11/05/20   PageID.1 Page 1 of 11




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Brian M. Donovan

 4 Assistant United States Attorney
     Post Office Box 1494
 5 Spokane, WA 99210-1494

 6 Telephone: (509) 353-2767

 7                         UNITED STATES DISTRICT COURT
 8                        EASTERN DISTRICT OF WASHINGTON
 9    UNITED STATES OF AMERICA,
10
                                Plaintiff,               VERIFIED COMPLAINT FOR
11                                                       FORFEITURE IN REM
12               vs.
13    $15,000.00 U.S. CURRENCY,
14
                                Defendant.
15

16
           Plaintiff, United States of America, by its attorneys, William D. Hyslop, United
17

18 States Attorney for the Eastern District of Washington, and Brian M. Donovan,

19
     Assistant U.S. Attorney, brings this complaint and alleges as follows in accordance
20
     with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:
21

22                              I. NATURE OF THE ACTION
23
           1.    This is an action to forfeit and condemn to the use and benefit of the
24
     United States of America the above-captioned Defendant property seized by the
25

26

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 1
          Case 2:20-cv-00412      ECF No. 1   filed 11/05/20   PageID.2 Page 2 of 11




     United States Postal Inspection Service for violations of Title II of the Controlled
 1

 2 Substances Act, 21 U.S.C. § 801 et seq.

 3
                               II. THE DEFENDANT(S) IN REM
 4
           2.     The Defendant Property consists of the following property:
 5

 6                $15,000.00 U.S. currency, seized by the United States Postal
                  Inspection Service on May 20, 2020.
 7

 8                             III. JURISDICTION AND VENUE
 9
           3.     Plaintiff brings this action in rem in its own right to forfeit and condemn
10

11
     the Defendant Property. This Court has jurisdiction over an action commenced by the

12 United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

13
     U.S.C. § 1355(a). This Court has in rem jurisdiction over the Defendant Property
14

15
     under 28 U.S.C. § 1355(b).

16         4.     Upon the filing of this complaint, Plaintiff requests that the Court issue
17
     an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will
18

19 execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

20 G(3)(c).

21
           5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
22

23 because the acts or omissions giving rise to the forfeiture occurred in this District.

24                                IV. BASIS FOR FORFEITURE
25
           6.     Plaintiff repeats and re-alleges each and every allegation set forth in
26

27 Paragraphs 1 through 5 above.

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 2
          Case 2:20-cv-00412     ECF No. 1    filed 11/05/20   PageID.3 Page 3 of 11




           7.     The Defendant Property is liable to condemnation and forfeiture to the
 1

 2 United States for its use, in accordance with the provisions of 21 U.S.C. § 881(a)(6),

 3
     because it constitutes: 1) money, negotiable instruments, securities and other things
 4
     of value furnished and intended to be furnished in exchange for a controlled substance
 5

 6 in violation of the Controlled Substances Act; 2) proceeds traceable to such an

 7
     exchange; and/or 3) money, negotiable instruments, and securities used and intended
 8
     to be used to facilitate a violation of the Controlled Substances Act.
 9

10                                           V. FACTS
11
           8.     On or about May 20, 2020, United States Postal Inspection Service
12

13
     (“USPIS”) Postal Inspectors conducted an Express Mail interdiction. This USPIS

14 interdiction took place at the Spokane Processing and Distribution Center, located at

15
     2928 South Spotted Road, Spokane, Washington. The interdiction targeted Express
16

17 Mail parcels possibly containing narcotics or monetary proceeds derived from illegal

18 drug trafficking activity.

19
           9.     On or about May 20, 2020, United States Postal Inspectors flagged a
20

21 parcel (“Subject Parcel”) they wanted to investigate further due to multiple suspicious

22 characteristics, including that the parcel was addressed with a handwritten label, paid

23
     for with cash, no phone number was provided for the recipient, and no signature was
24

25 required for delivery of the parcel. Based on the training and experience of USPIS

26 inspectors, these characteristics were suspicious because legitimate businesses using

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 3
          Case 2:20-cv-00412     ECF No. 1   filed 11/05/20   PageID.4 Page 4 of 11




     the Express Mail service typically use pre-printed labels, whereas narcotics traffickers
 1

 2 will often hand-write the labels. Additionally, payment with cash is suspicious

 3
     because the use of a credit card would more likely enable law enforcement officers to
 4
     connect the package to identifiable individuals. Also, narcotics traffickers choose not
 5

 6 to include phone numbers so as not to enable law enforcement to trace their names or

 7
     physical locations. Lastly, the fact that no signature was required upon delivery
 8
     enables delivery to be tracked without affirmative acceptance by an individual who
 9

10 may be under investigation by law enforcement.

11
           10.    The Subject Parcel was intended for delivery to “Ronald Strickland, 3328
12

13
     N Stone St, Spokane, WA 99207.” The return address listed on the Subject Parcel was

14 “Mark Conway, 38 Eldred Ave, W Seneca, NY 14224.” It was shipped on May 19,

15
     2020 with a scheduled delivery date of May 20, 2020. Using United States Postal
16

17 Service and law enforcement databases, Inspector Service personnel researched the

18 return address listed on the Subject Parcel. Inspector Service personnel discovered that

19
     the address “38 Eldred Ave. Seneca, NY 14224” is a true and deliverable address. A
20

21 record was returned at the address for an individual named Mark Conway.

22         11.    Inspector Service personnel also searched the recipient address and
23
     learned that “3328 N Stone St, Spokane, WA 99207” is a true and deliverable address,
24

25 but the search did not return a record for Ronald Strickland, but rather for Gage

26 Strickland. Within the last six months, a Chris Barcome and Gage Strickland have

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 4
          Case 2:20-cv-00412     ECF No. 1    filed 11/05/20   PageID.5 Page 5 of 11




     reported to the address. Ronald K Strickland last reported to the address in September
 1

 2 2018. Inspectors identified Ronald K Strickland (likely “Sr”) as the intended recipient.

 3
     A previous address showed Gage Strickland associated to 34008 N. Dunn Rd,
 4
     Chattaroy, WA 99003. This previous address also listed a record for Ronald K
 5

 6 Strickland. Both Ronald and Gage have reported mail to Ronald’s most recent address

 7
     at 34008 N Dunn Rd, Chatteroy, WA 99003.
 8
           12.    On June 17, 2020, Inspection Service personnel followed up on an email
 9

10 request by calling the Hays Park station USPO in Spokane, Washington. The

11
     supervisor explained that it was a vacant route and they have multiple carriers deliver
12

13
     there. They wrote down names over several days and delivered mail to Gage

14 Strickland and Shayla Strickland.

15
           13.    On May 20, 2020, to further the investigation, the assistance of U.S.
16

17 Customs & Border Patrol Agent Michael Tafoya (“Agent Tafoya”) and his certified

18 controlled substance detection canine partner, “Buk,” was requested by a Postal

19
     Inspector. Due to the suspicious characteristics of the Subject Parcel and those
20

21 characteristics being associated with narcotics trafficking, Agent Tafoya and canine

22 Buk tested whether the Subject Parcel had an odor of narcotics associated with it. In

23
     order to test this, a Postal Inspector placed the Subject Parcel and four other control
24

25 parcels in an unoccupied hall, at the Spokane P&DC, outside the view of Agent

26 Tafoya and canine Buk. Agent Tafoya then exposed canine Buk to the Subject Parcel

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 5
          Case 2:20-cv-00412    ECF No. 1    filed 11/05/20   PageID.6 Page 6 of 11




     and the four other control parcels. Agent Tafoya notified the Postal Inspector that
 1

 2 canine Tessa alerted to the third parcel, which was the Subject Parcel.

 3
           14.    On May 20, 2020, Inspectors called the phone number listed on the
 4
     mailing label for sender Mark Conway. A female answered and stated Mark Conway
 5

 6 was not at home and she would have him return their call. Mark Conway never

 7
     contacted the USPIS.
 8
           15.    On May 20, 2020, Inspectors researched and tried several phone numbers
 9

10 for Ronald Strickland. After several failed attempts, an individual who identified

11
     himself as Ronald Strickland answered. He stated to Inspectors that he was expecting
12

13
     a package from New York and sent to his son, Gage’s, address. Mr. Strickland

14 explained his father had a stroke a week ago and a friend had sent a sympathy card

15
     and a candle for his mother. Inspectors requested consent in order to verify the
16

17 contents and make sure there were no contraband or non-mailable items inside.

18 Ronald Strickland provided verbal consent by saying, “Yes.”

19
           16.    The Inspectors opened and located a greeting card in an envelope and a
20

21 red Tuscany brand candle in glass jar. “Ron” was written on the outside of the

22 envelope. They opened the card and written inside were, “See you soon, can’t wait for

23
     Mich…” and “Ron, Sorry for the cheap candle, times are tough-“. The card’s pre-
24

25 printed message, however, was more in line with a birthday card. The message said,

26 “The bigger you get. The sweeter you grow.” The Inspectors then broke the glass

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 6
          Case 2:20-cv-00412      ECF No. 1   filed 11/05/20   PageID.7 Page 7 of 11




     around the candle and located a hard object inside the wax. It had been wrapped in
 1

 2 tape. The Inspectors removed red tape from the object, then black tissue paper and

 3
     found vacuum-sealed plastic which contained $15,000 in U.S. Currency, the
 4
     Defendant Property.
 5

 6         17.   The Inspectors called Ronald Strickland back on May 20, 2020, and told
 7
     him they found the Defendant Property. Strickland stated he should have been honest
 8
     from the start. He then told them he was selling a “Reefer Ranger” machine for rolling
 9

10 hemp joints. He claimed the pieces and parts totaled about $5,000 for a machine and

11
     he had two more machines ready to be sent to Mark Conway the following week
12

13
     Strickland told Inspector to look up Reefer Ranger on the Internet. An Inspector found

14 it and asked if he was the male in the picture. Strickland stated it was his business

15
     partner but could not recall Brad’s last name. He also did not know the business
16

17 address but gave the Inspector a reference of “Freya & Francis” area. Strickland also

18 stated the entire industry is reliant on cash. He claimed he had been selling machines

19
     for Brad for a few months.
20

21         18.   At this point, the Inspector informed him that he was seizing the money

22 as proceeds of narcotics trafficking. He ended the call at 1:21 PM PST, May 20, 2020.

23
           19.   Thereafter, on May 20, 2020, the Inspector immediately called a phone
24

25 number associated to Reefer Ranger. James “Brad” Hellman answered and was asked

26 about his business. He stated he does not have a business partner and that he operates

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 7
          Case 2:20-cv-00412    ECF No. 1    filed 11/05/20   PageID.8 Page 8 of 11




     Reefer Ranger under a legal LLC. He sells each machine from $2,600 - $3,600 and
 1

 2 has been in business for about 3 years. His business sells two or more machines per

 3
     day and that most customers pay with direct deposit through bank accounts and some
 4
     pay with Postal Money Orders. When asked about cash transaction he stated he rarely
 5

 6 accepts cash and if he did, it would have to be someone local.

 7
           20.    The Inspector asked Mr. Hellman about Ronald Strickland and he
 8
     answered that he is a buddy who provides leads to him but this only started several
 9

10 weeks ago. Mr. Hellman told the Inspector that he does not consider Strickland a

11
     business partner and that Strickland does not engage in side transactions. Mr. Hellman
12

13
     reiterated that Strickland does not ship on behalf of Reefer Ranger and that most of his

14 leads are for Oregon.

15
           21.    Mr. Hellman informed the Inspector that Strickland has bought several
16

17 machines but what he does with them are not his concern. When asked about the

18 information on the mailing label and the contents and the way they were packaged,

19
     Mr. Hellman replied that he did not ship a machine to Mark Conway in Seneca, New
20

21 York and he would never accept cash mailed discreetly from a customer. Mr. Hellman

22 further stated he does not ship USPS and only ships through FedEx. He was sure he

23
     did not send or conduct business with Mark Conway.
24

25         22.    The Inspector received a voicemail a little later on May 20, 2020 from

26 James Hellman. The Inspector returned his call on May 22, 2020. Mr. Hellman

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 8
          Case 2:20-cv-00412    ECF No. 1   filed 11/05/20   PageID.9 Page 9 of 11




     informed the Inspector that Strickland had been conducting business on behalf of
 1

 2 Reefer Ranger Mr. Hellman stated that he pays Strickland $200-$300 for every

 3
     machine referred to him. Mr. Hellman went on to say that it had not been Strickland’s
 4
     idea to place the money in a candle and that the money should be returned to him. The
 5

 6 Inspector refreshed Mr. Hellman’s memory on the details and methods used to

 7
     conceal the $15,000 in the candle and the additional layers of concealment. He then
 8
     asked Mr. Hellman if he would ever accept currency in that manner. Mr. Hellman
 9

10 reiterated that he uses banks and “Doesn’t want my business associated to this.”

11
           23.   Inspectors processed the contents of the subject parcel. The Defendant
12

13
     Property totaled $15,000 consisting of 150 X $100 bills in U.S. Currency.

14 /

15
     //
16

17 //

18 //

19
     //
20

21 //

22 //

23
     //
24

25 //

26 //

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 9
         Case 2:20-cv-00412     ECF No. 1    filed 11/05/20   PageID.10 Page 10 of 11




                                       VI. CONCLUSION
 1

 2         WHEREFORE, Plaintiff requests that the Clerk of the Court issue a warrant for
 3
     the arrest of the Defendant property; that notice of this action be given to all persons
 4
     who reasonably appear to be potential claimants of interests in the property; that the
 5

 6 Defendant property be forfeited and condemned to the United States of America; that

 7
     Plaintiff be awarded its costs and disbursements in this action and for such other and
 8
     further relief as this Court deems proper and just.
 9

10         DATED this 5th day of November, 2020.
11
                                      William D. Hyslop
12                                    United States Attorney
13
                                      s/ Brian M. Donovan
14                                    Brian M. Donovan
15
                                      Assistant United States Attorney

16

17                                       VERIFICATION
18         I, Nicholas R. Underhill, hereby verify and declare under penalty of perjury that
19
     I am a United States Postal Inspector with the United States Postal Inspection Service
20

21 in Seattle, Washington, that I have read the foregoing Verified Complaint in rem and

22 know the contents thereof, and that the matters contained in the Verified Complaint

23
     are true to my own knowledge, except those matters herein stated to be alleged on
24

25 information and belief, and as to those matters I believe them to be true.

26

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 10
         Case 2:20-cv-00412     ECF No. 1     filed 11/05/20   PageID.11 Page 11 of 11




           The sources of my knowledge and information and the grounds of my belief are
 1

 2 the official files and records of the United States and information supplied to me by

 3
     other law enforcement officers, as well as my investigation of this case, together with
 4
     others, as a United States Postal Inspector.
 5

 6         I hereby verify and declare under penalty of perjury that the foregoing
 7
     information is true and correct.
 8
                         5th
           DATED this _______ day of November 2020.
 9

10

11
                                        Nicholas R. Underhill, U.S. Postal Inspector
12                                      United States Postal Inspection Service
13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28 VERIFIED COMPLAINT FOR FORFEITURE IN REM - 11

29

30
JS 44 (Rev. 10/20)         Case 2:20-cv-00412                            CIVIL
                                                                        ECF     COVER
                                                                            No. 1-1 filed SHEET
                                                                                          11/05/20                                  PageID.12 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
          United States of America                                                                           $15,000.00 U.S. Currency

    (b)   County of Residence of First Listed Plaintiff                                                      County of Residence of First Listed Defendant               Spokane
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
          Brian M. Donovan, United States Attorney's Office, P.O.
          Box 1494, Spokane, WA 99210-1494, (509) 353-2767
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                     and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF          DEF                                        PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1            1     Incorporated or Principal Place         4     4
                                                                                                                                                        of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State              2         2   Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                  Citizen or Subject of a               3         3   Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                       Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                      BANKRUPTCY                      OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY           ✖   625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                28 USC 157                       3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS                  410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                  430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                      450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated        460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                       New Drug Application        470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                       Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        880 Defend Trade Secrets        480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards                  Act of 2016                     (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                                                               485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                 SOCIAL SECURITY                      Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                        861 HIA (1395ff)                 490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                862 Black Lung (923)             850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability          751 Family and Medical               863 DIWC/DIWW (405(g))               Exchange
                                            Medical Malpractice                                            Leave Act                        864 SSID Title XVI               890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation           865 RSI (405(g))                 891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement                                               893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act              FEDERAL TAX SUITS                895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                               870 Taxes (U.S. Plaintiff            Act
    240 Torts to Land                   443 Housing/                        Sentence                                                             or Defendant)               896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                         871 IRS—Third Party              899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                           26 USC 7609                     Act/Review or Appeal of
                                            Employment                  Other:                         462 Naturalization Application                                            Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other           465 Other Immigration                                                 950 Constitutionality of
                                            Other                       550 Civil Rights                   Actions                                                               State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                      8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                       Litigation -
                                                                                                                              (specify)                 Transfer                           Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         21 U.S.C. § 853
VI. CAUSE OF ACTION                      Brief description of cause:
                                         civil forfeiture of assets for controlled substance violations
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                            JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                                 DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
          November 5, 2020                                               s/ Brian M. Donovan
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                             MAG. JUDGE
